Title: Proclamation of Pardon to Deserters, 6 April 1777
From: Washington, George
To: 

 

By His Excellency George Washington Esquire General and Commander in Cheif of the Forces of the United States of America.
[Morristown, 6 April 1777]

Proclamation
Whereas, many Soldiers, lately inlisted in the continental Army, not content with the generous Bounties and Encouragements granted to them by Congress, but Influenced by a base regard to their int[e]rest, have reenlisted with—received Bounties from, other Officers and then deserted; And Whereas, it is presumed that many, fully sensible of the enormity of their crimes, would return to their duty were they not deterred by an apprehension of suffering the severe punishment lately inflicted on those found guilty of desertion.
I have thought proper to issue this my proclamation Offering free pardon to all those above described, as well as to those who have deserted from other motives, who shall voluntarily surrender themselves to any Officer in the Continental Army, or Join their respective Corps before the Fifteenth day of May next. And I do strictly enjoin all officers in the Army under my command, and in treat the good people of these States to use their utmost endeavors to apprehend and secure such deserters as shall not avail themselves of this indulgence offered by this proclamation. Given under my hand at Head Quarters at Morris Town this Sixth day of April 1777.

Go: W.

